Box 3-NOTE: Cont’d.	Proposed amendment to claim 34 requires further consideration as does proposed additional claims 35 and 36. Proposed amendment to claim 34 raises issue of new matter as would proposed additional claims 35 and 36. Proposed amendment to claim 34 as well as proposed additional claims 35 and 36 would require further consideration with respect to 35 U.S.C. § 112 and 35 U.S.C. § 101.

Box 14: Cont’d.	Amended claims 26, 29 and 31 appear allowable as proposed in the after final response. A separate amendment presenting only claims 1-8, 10, 21, 23, 24 and 30 as addressed and allowed within the final rejection and claims 26, 29 and 31 as proposed within the after final response would be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.





                                                                   /MICHAEL SAFAVI/                                                                   Primary Examiner, Art Unit 3631                                                                                                                                     







MS
February 03, 2022